Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20200182684 to Yoskovitz et al. (hereinafter Yoskovitz) in view of US20180150053 to Takaoki (hereinafter Takaoki).
Regarding Claim 1: 
“A system for acquiring vibration-related information associated with operation of a rotary machine” (para 0007 – “the system also includes at least one vibration sensor sensing vibrations arising from the at least one machine and outputting vibration signals corresponding to the vibrations”; para 0473 – “Event duration and time intervals between successive events may additionally or alternatively be measured in machine cycles or number of rotations performed by the machine (i.e. the machine is a rotary machine).”), the system comprising: 
“a first sensor configured to be detachably coupled to a rotary machine and generate a first signal indicative of vibrations related to operation of the rotary machine; a second sensor configured to be detachably coupled to the rotary machine and generate a second signal indicative of vibrations related to operation of the rotary machine; a third sensor configured to be detachably coupled to the rotary machine and generate a third signal indicative of vibrations related to operation of the rotary machine” (Figs. 1, 4, 13; para 0312 – “the description of the inclusion in sensor module 110 of … at least one vibration sensor, such as tri-axial vibration sensors 220, 222, 224 and a low-power sensor, such as low-power sensor 230, is by no way intended to be limiting and sensor module 110 may include additional sensors 238 and corresponding sampling components 239”; Fig. 2A; para 0288 – “As seen most clearly in FIG. 2A, sensor module 110 preferably comprises an external cover 202 housing the internal components thereof. A protrusion 204 is preferably formed at a base 206 of external cover 202, which protrusion 204 is adapted for mounting sensor module 110 on the machine 102 to be monitored thereby. By way of example, protrusion 204 may be attached to a stud (not shown), which stud may be screwed (i.e. detachably coupled), glued or otherwise mounted on machine 102”; para 0016 – “at least one vibration sensor sensing vibrations arising from the at least one machine and outputting vibration signals corresponding to the vibrations… a signal analyzer receiving at least a portion of … the vibration signals
“a supervisor module in communication with the first sensor and configured to receive the first signal indicative of vibrations related to operation of the rotary machine and generate a first acceleration signal based at least in part on the first signal indicative of vibrations related to operation of the rotary machine; a first subordinate module in communication with the supervisor module and the second sensor and configured to receive the second signal indicative of vibrations related to operation of the rotary machine and generate a second acceleration signal based at least in part on the second signal indicative of vibrations related to operation of the rotary machine; a second subordinate module in communication with the supervisor module and the third sensor and configured to receive the third signal indicative of vibrations related to operation of the rotary machine and generate a third acceleration signal based at least in part on the third signal indicative of vibrations related to operation of the rotary machine” (Fig. 13; para 0285 – “System 100 further preferably includes a control module 180 (i.e. a supervisor module), receiving the indication of a condition of the machine being monitored from server 160 (i.e. second subordinate module) and/or data processing module 150 (i.e. first subordinate module). Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein”; para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication.”); 
“an output device in communication with the supervisor module” (Figs. 2E and 3C; para 0309 – “In the case that analysis of the signals by CPU 234 (i.e. an output device) finds the machine being monitored to be in a faulty or impending faulty condition, CPU 234 may adjust the operating characteristics of… vibration sensor 140. Additionally or alternatively, CPU 234 may provide an output indicative of the actual or incipient fault to cloud server 160 by way of data processing module 150. Cloud server 160 may provide an output to control module 180 (i.e. supervisor module) including an indication of the fault”), 
“wherein the supervisor module is configured to:  provide operation instructions to the first subordinate module and to the second subordinate module” (para 0285 – “System 100 further preferably includes a control module 180, receiving the indication of a condition of the machine being monitored from server 160 and/or data processing module 150. Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein. Control module 180 preferably initiates (i.e. provides instructions) at least one of a repair event on the at least one machine being monitored, an adjustment to a maintenance schedule of the at least one machine and an adjustment to an operating parameter of the at least one machine based on the indication provided thereto”);
“receive the second acceleration signal from the first subordinate module and the third acceleration signal from the second subordinate module” (para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter (i.e. acceleration signal) monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication”); and 
“communicate image data indicative of the first acceleration signal, the second acceleration signal, and the third acceleration signal to the output device” (Fig. 9; para 0325 – “Plurality of sensor modules 110 may be in communication with a single data processing module 150 or with more than one data processing module 150, depending on the number and spatial distribution of plurality of machines 402. The at least one data processing module 150 included in system 400 is preferably in communication with cloud server 160. Cloud server 160 preferably includes algorithms to analyze signals sensed by sensor modules 110 and communicated to cloud server 160 via at least one data processing module 150”; para 0452 – “Historical data from all of the sensing modules 2002 is preferably collected at the server 2012 for each machine 2004. At the server 2012, the data is analyzed by automatic software algorithms which generate results and present the generated results to users using a visualization module 2014, which may be a smartphone or a web application”; para 0459 – “sensing module 2022 may include a microphone or vibration accelerometer. Upon detection of mechanical or electrical malfunction by correlator 2020 and/or predictor 2040, such as, for example, a bearing fault, the signal features related to the malfunction may be selectively emphasized in the signal and an augmented signal played using audio playback capabilities module 2050. The playback of an augmented signal by audio module 2050 is preferably performed in parallel to notification and visualization of the signal at visualization module 2014”). 

However, the reference of Takayoki of the same field of endeavor discloses:
“a portable case configured to contain therein, and facilitate access to, components of the system” (Fig. 1; para 0023 – “FIG. 1 is a view showing a schematic configuration of a portable operation panel 10 according to a preferred embodiment of the present invention… Typically, portable operation panel 10 is a teach pendant (i.e. portable case) used by an operator so as to teach a robot (in particular, a multi-joint robot”; para 0024 – “Operation panel 10 has a controlling section 18 such as a CPU configured to control the behavior of operation panel 10; at least one (one in the illustrated embodiment) vibration generating unit (e.g.,a vibration motor) 20; a vibration detecting unit 22 such as a three-axis vibration sensor configured to detect the vibration and/or acceleration of operation panel 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for acquiring vibration-related information associated with operation of a rotary machine disclosed by Yoskovitz, as taught by Takayoki, in order to allow the portable version access to hard-to-reach vibrating parts or equipment and to ease the systems’ diagnostic, which makes the operations safer.
Regarding Claim 2: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Takayoki further discloses:
“a primary battery configured to supply electrical power to the system from within the case” (para 0013 – “In a preferred embodiment, the portable operation panel has a battery or a power generating unit
“a secondary battery configured to supply electrical power to the system from within the case” (para 0032 – “Alternatively, when operation panel 10 does not contain the battery, operation panel may be provided with a power generating unit 25 (i.e. secondary battery) configured to generate power by using vibration energy due to the certain magnitude or more impact applied to operation panel 10”).
The reference of Yoskovitz further discloses:
“when a level of charge of the primary battery drops below a threshold level of charge” (para 0147 – “ para 0316 – “operation of sensor module 110 may be optimized based on remaining battery life of battery 262… Algorithms for detecting remaining battery life (i.e. the threshold level of charge) and automatically changing the sampling regime (i.e. using the alternative power source) may be included in one or more of CPU 234, data processing module 150 and cloud server 160”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for acquiring vibration-related information associated with operation of a rotary machine disclosed by Yoskovitz, as taught by Takayoki, in order to ensure the system operation without interruptions.
Regarding Claim 3: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses: 
“a first data acquisition module in communication with the first sensor and the supervisor module; a second data acquisition module in communication with the second sensor and the first subordinate module; and a third data acquisition module in communication with the third sensor and the second subordinate module” (para 0302 – “operation of… vibration sensor 140 (i.e. first, or second, or third vibration sensor) may be initiated by way of CPU 234 waking up a data acquisition unit (i.e. containing first, second and third data acquisition modules) such as an ADC 236 cooperatively coupled to … vibration sensor 140”; para 0386 – “It is noteworthy that graph 1000 displays synchronized magnetic and vibration data acquired by sensor modules located on connected electrical and mechanical machines, in this case embodied as asynchronous motor 104 and pump 106. This illustrates the utility of synchronous signal acquisition and consequent phase analysis of signals acquired by multiple sensor modules, such as multiple sensor modules 110, located on different machines rather than a single machine, operation of which multiple sensor modules 110 may be synchronized by data acquisition module 150”), wherein
“the first data acquisition module, the second data acquisition module, and the third data acquisition module are configured to at least one of: regulate power associated with the first sensor, the second sensor, and the third sensor, or regulate frequencies at which the first sensor, the second sensor, and the third sensor generate, respectively, the first signal, the second signal, and the third signal” (para 0305 – “Operation of additional sensors included in sensor module 110 (including three or more vibration sensors), such as … vibration sensor 140, may be adjusted based on the condition of the machine ascertained by CPU 234 (containing all three data acquisition modules). By way of example, operation of … vibration sensor 140 may be initiated by way of CPU 234 waking up ADC 236 cooperatively coupled to … vibration sensor 140. Alternatively, a sampling periodicity or frequency of operation of magnetic sensor 130 and vibration sensor 140 may be adjusted based on the detected condition”).
Regarding Claim 4: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
”wherein the operation instructions comprise a timestamp for temporally aligning the first signal, the second signal, and the third signal” (para 0046 – “a system for continuously monitoring at least one machine including at least one sensor monitoring at least one operational parameter of at least one machine with a sampling periodicity and providing at least one output signal corresponding to the at least one operational parameter, a signal analyzer receiving at least a portion of the at least one output signal and performing analysis of the at least one output signal, the signal analyzer providing an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis and a control module receiving the output indication and adjusting (i.e. temporarily aligning) the sampling periodicity in at least near real time based thereon (i.e. timestamp)”).
Regarding Claim 5: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
“further comprising a user input device configured to facilitate selection of one of a standard operation mode and user-defined operation mode” (Fig. 1; para 0285 – “Control module 180 may be any computing device, such as a computer 182 (having a keyboard, i.e. user input device) or personal communication device 184 illustrated herein. Control module 180 preferably initiates at least one of a repair event on the at least one machine being monitored, an adjustment to a maintenance schedule of the at least one machine and an adjustment to an operating parameter of the at least one machine based on the indication provided thereto (i.e. switch from a standard operation mode to any user-defined operation mode)”).
Regarding Claim 6: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 5).

“the standard operation mode comprises at least one of a predetermined testing duration, a predetermined testing delay, a predetermined test frequency, or a predetermined voltage offset, and the user-defined operation mode comprises at least one of a user- defined testing duration, a user-defined testing delay, a user-defined test frequency, or a user-defined voltage offset” (para 0285 – “Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein. Control module 180 preferably initiates at least one of a repair event on the at least one machine being monitored, an adjustment to a maintenance schedule (i.e. predetermined test frequency or user-defined test frequency) of the at least one machine and an adjustment to an operating parameter of the at least one machine based on the indication provided thereto”).
Regarding Claim 7: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
”a communication hub in communication with the supervisor module, the first subordinate module, and the second subordinate module, and configured to: receive the first acceleration signal, the second acceleration signal, and the third acceleration signal; and communicate the first acceleration signal, the second acceleration signal, and the third acceleration signal to the supervisor module” (para 0264 – “Sensor module 110 preferably includes communication functionality and is preferably adapted for wireless communication with at least one data processing module 150. Data processing module 150 (i.e. communication hub) is preferably operative to receive signals, preferably wirelessly, from ones of sensor module 110. Furthermore, data processing module 150 is preferably operative to control sensor module 110 and particularly preferably to synchronize between ones of sensor module 110, as required in order for sensor modules 110 to perform synchronous … vibrational sensing as described hereinabove”).
Regarding Claim 8: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
“the image data indicative of the first acceleration signal, the second acceleration signal, and the third acceleration signal” (Fig. 9; para 0452 – “Historical data from all of the sensing modules 2002 is preferably collected at the server 2012 for each machine 2004. At the server 2012, the data is analyzed by automatic software algorithms which generate results and present the generated results to users using a visualization module 2014, which may be a smartphone or a web application”; para 0459 – “sensing module 2022 may include a microphone or vibration accelerometer. Upon detection of mechanical or electrical malfunction by correlator 2020 and/or predictor 2040, such as, for example, a bearing fault, the signal features related to the malfunction may be selectively emphasized in the signal and an augmented signal played using audio playback capabilities module 2050. The playback of an augmented signal by audio module 2050 is preferably performed in parallel to notification and visualization of the signal at visualization module 2014”). 
“is indicative of at least one of a graphical representation of vibration associated with operation of the rotary machine or a tabular representation of vibration associated with operation of the rotary machine” (Figs. 8 and 9; para 0236 – “FIG. 8 is a simplified graphical representation of magnetic field data acquired along a single channel and vibrational data synchronously acquired along multiple channels by a system of any of the types illustrated in FIGS. 1-4, as measured for a properly operating asynchronous electrical machine”; para 0237 – “FIG. 9 is a phase plot based on data acquired by magnetic sampling along a single channel and synchronous vibrational sampling along multiple channels for a properly and improperly operating asynchronous electrical machine, as acquired by a system of any of the types illustrated in FIGS. 1-4”).  
Regarding Claim 10: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
“the supervisor module is configured to: access memory configured to store vibrational data associated with prior-in-time operation of the rotary machine; and identify differences between the vibrational data associated with prior-in-time operation of the rotary machine and at least one of the first acceleration signal, the second acceleration signal, or the third acceleration signal” (para 0309 – “Cloud server 160 may provide an output to control module 180 (i.e. the supervisor module) including an indication of the fault and prompting the initiation of additional higher power monitoring”; para 0319 – “Data processing module 150 further preferably includes a CPU 306, a memory 308 and data storage disk 310 (which can be easily accessed by the control module 180, as shown in Fig.1). CPU 306 is preferably operative to perform local analysis of data received from sensor modules 110. Such local analysis may include anomaly detection, fault detection and derivation of a machine condition (i.e. vibrational data; anomaly detection includes the comparison with the prior-in-time operation). In some embodiments, CPU 306 may be capable of running all or part of the analysis algorithms held in cloud server 160. Data processing module 150 may also include at least one additional sensor 320. For example, additional sensor 320 may be embodied as a temperature sensor for sensing environmental temperature conditions, which may be used as a basis for deriving the temperature of the machine being monitored”).
Regarding Claim 11: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
The reference of Yoskovitz further discloses:
“further comprising a transmitter configured to transmit at least one of the image data, the first acceleration signal, the second acceleration signal, or the third acceleration signal to a location remote from the case” (para 0318 – “As seen in FIGS. 3A-3C, data processing module 150 preferably includes a first communication component 302 for receiving incoming signals from at least one sensor module 110 and a second communication component 304 (i.e. transmitter) for transmitting signals (i.e. first, second, and third acceleration signals) to cloud server 160 (i.e. remote location). Preferably, first and second communication components 302, 304 are antennas operative to wirelessly respectively receive and transmit signals”).  
Regarding Claim 12:   The reference of Yoskovitz discloses:
”A system for acquiring vibration-related information associated with operation of a rotary machine” (para 0007 – “the system also includes at least one vibration sensor sensing vibrations arising from the at least one machine and outputting vibration signals corresponding to the vibrations”; para 0473 – “Event duration and time intervals between successive events may additionally or alternatively be measured in machine cycles or number of rotations performed by the machine (i.e. the machine is a rotary machine).”), the system comprising: 
“a sensor configured to be detachably coupled to a rotary machine and generate a signal indicative of vibrations related to operation of the rotary machine” Figs. 1, 4, 13; para 0312 – “the description of the inclusion in sensor module 110 of … at least one vibration sensor, such as tri-axial vibration sensors 220, 222, 224 and a low-power sensor, such as low-power sensor 230, is by no way intended to be limiting and sensor module 110 may include additional sensors 238 and corresponding sampling components 239”; Fig. 2A; para 0288 – “As seen most clearly in FIG. 2A, sensor module 110 preferably comprises an external cover 202 housing the internal components thereof. A protrusion 204 is preferably formed at a base 206 of external cover 202, which protrusion 204 is adapted for mounting sensor module 110 on the machine 102 to be monitored thereby. By way of example, protrusion 204 may be attached to a stud (not shown), which stud may be screwed (i.e. detachably coupled), glued or otherwise mounted on machine 102”; para 0016 – “at least one vibration sensor sensing vibrations arising from the at least one machine and outputting vibration signals corresponding to the vibrations… a signal analyzer receiving at least a portion of … the vibration signals”);
“a supervisor module in communication with the sensor and configured to receive the signal indicative of vibrations related to operation of the rotary machine and generate a first acceleration signal based at least in part on the signal indicative of vibrations related to operation of the rotary machine; a subordinate module in communication with the supervisor module and the sensor and configured to receive the signal indicative of vibrations related to operation of the rotary machine and generate a second acceleration signal based at least in part on the signal indicative of vibrations related to operation of the rotary machine” Fig. 13; para 0285 – “System 100 further preferably includes a control module 180 (i.e. a supervisor module), receiving the indication of a condition of the machine being monitored from server 160 and/or data processing module 150 (i.e. subordinate module). Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein”; para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication.”); and 
“an output device in communication with the supervisor module” (Figs. 2E and 3C; para 0309 – “In the case that analysis of the signals by CPU 234 (i.e. an output device) finds the machine being monitored to be in a faulty or impending faulty condition, CPU 234 may adjust the operating characteristics of… vibration sensor 140. Additionally or alternatively, CPU 234 may provide an output indicative of the actual or incipient fault to cloud server 160 by way of data processing module 150. Cloud server 160 may provide an output to control module 180 (i.e. supervisor module) including an indication of the fault”), wherein the supervisor module is configured to: 
“provide operation instructions to the subordinate module” ” (para 0285 – “System 100 further preferably includes a control module 180, receiving the indication of a condition of the machine being monitored from server 160 and/or data processing module 150. Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein. Control module 180 preferably initiates (i.e. provides instructions) at least one of a repair event on the at least one machine being monitored, an adjustment to a maintenance schedule of the at least one machine and an adjustment to an operating parameter of the at least one machine based on the indication provided thereto
“receive the second acceleration signal from the subordinate module” (para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter (i.e. acceleration signal) monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication”); and 
“communicate image data indicative of the first acceleration signal, and the second acceleration signal to the output device” (Fig. 9; para 0325 – “Plurality of sensor modules 110 may be in communication with a single data processing module 150 or with more than one data processing module 150, depending on the number and spatial distribution of plurality of machines 402. The at least one data processing module 150 included in system 400 is preferably in communication with cloud server 160. Cloud server 160 preferably includes algorithms to analyze signals sensed by sensor modules 110 and communicated to cloud server 160 via at least one data processing module 150”; para 0452 – “Historical data from all of the sensing modules 2002 is preferably collected at the server 2012 for each machine 2004. At the server 2012, the data is analyzed by automatic software algorithms which generate results and present the generated results to users using a visualization module 2014, which may be a smartphone or a web application”; para 0459 – “sensing module 2022 may include a microphone or vibration accelerometer. Upon detection of mechanical or electrical malfunction by correlator 2020 and/or predictor 2040, such as, for example, a bearing fault, the signal features related to the malfunction may be selectively emphasized in the signal and an augmented signal played using audio playback capabilities module 2050. The playback of an augmented signal by audio module 2050 is preferably performed in parallel to notification and visualization of the signal at visualization module 2014”). 
The reference of Yoskovitz is silent on “a case configured to contain therein, and facilitate access to, components of the system”. 
However, the reference of Takayoki of the same field of endeavor discloses:
“a case configured to contain therein, and facilitate access to, components of the system” (Fig. 1; para 0023 – “FIG. 1 is a view showing a schematic configuration of a portable operation panel 10 according to a preferred embodiment of the present invention… Typically, portable operation panel 10 is a teach pendant (i.e. case) used by an operator so as to teach a robot (in particular, a multi-joint robot”; para 0024 – “Operation panel 10 has a controlling section 18 such as a CPU configured to control the behavior of operation panel 10; at least one (one in the illustrated embodiment) vibration generating unit (e.g.,a vibration motor) 20; a vibration detecting unit 22 such as a three-axis vibration sensor configured to detect the vibration and/or acceleration of operation panel 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for acquiring vibration-related information associated with operation of a rotary machine disclosed by Yoskovitz, as taught by Takayoki, in order to allow the storage of components of the system is a case to make the storage safer increase the sensors’ reliability so they are not damaged in transition.
Regarding Claim 13: The Yoskovitz/Takayoki combination discloses the system of Claim 12 (see the rejection for Claim 12).
The reference of Takayoki further discloses:
“a primary battery configured to supply electrical power to the system from within the case” (para 0013 – “In a preferred embodiment, the portable operation panel has a battery or a power generating unit”), and  
“a secondary battery configured to supply electrical power to the system from within the case” (para 0032 – “Alternatively, when operation panel 10 does not contain the battery, operation panel may be provided with a power generating unit 25 (i.e. secondary battery) configured to generate power by using vibration energy due to the certain magnitude or more impact applied to operation panel 10”).
The reference of Yoskovitz further discloses:
“when a level of charge of the primary battery drops below a threshold level of charge” (para 0147 – “ para 0316 – “operation of sensor module 110 may be optimized based on remaining battery life of battery 262… Algorithms for detecting remaining battery life (i.e. the threshold level of charge) and automatically changing the sampling regime (i.e. using the alternative power source) may be included in one or more of CPU 234, data processing module 150 and cloud server 160”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for acquiring vibration-related information associated with operation of a rotary machine disclosed by Yoskovitz, as taught by Takayoki, in order to ensure the system operation without interruptions.
Regarding Claim 14: The Yoskovitz/Takayoki combination discloses the system of Claim 12 (see the rejection for Claim 12).

”wherein the operation instructions comprise a timestamp for temporally aligning the first acceleration signal and the second acceleration signal” (para 0046 – “a system for continuously monitoring at least one machine including at least one sensor monitoring at least one operational parameter of at least one machine with a sampling periodicity and providing at least one output signal corresponding to the at least one operational parameter, a signal analyzer receiving at least a portion of the at least one output signal and performing analysis of the at least one output signal, the signal analyzer providing an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis and a control module receiving the output indication and adjusting (i.e. temporarily aligning) the sampling periodicity in at least near real time based thereon (i.e. timestamp)”).
Regarding Claim 15: The Yoskovitz/Takayoki combination discloses the system of Claim 12 (see the rejection for Claim 12).
The reference of Yoskovitz further discloses:
“further comprising a transmitter configured to transmit at least one of the image data, the first acceleration signal or the second acceleration signal to a location remote from the case” (para 0318 – “As seen in FIGS. 3A-3C, data processing module 150 preferably includes a first communication component 302 for receiving incoming signals from at least one sensor module 110 and a second communication component 304 (i.e. transmitter) for transmitting signals (i.e. first or second acceleration signals) to cloud server 160 (i.e. remote location). Preferably, first and second communication components 302, 304 are antennas operative to wirelessly respectively receive and transmit signals”).  
Regarding Claim 16:   
“A method for acquiring vibration-related information associated with operation of a rotary machine” (para 0005 – “The present invention seeks to provide novel systems and methods for monitoring operation of mechanical and electrical machines and for the detection and prediction of problems in such machines based on the monitoring thereof”; para 0118 – “the method also includes sensing vibrations arising from the at least one machine and outputting vibration signals corresponding to the vibrations”), the method comprising: 
”receiving by the supervisor module, from the first sensor, a first signal indicative of vibrations related to operation of the rotary machine” (para 0285 – “System 100 further preferably includes a control module 180 (i.e. a supervisor module), receiving the indication of a condition of the machine being monitored from server 160 (i.e. second subordinate module) and/or data processing module 150 (i.e. first subordinate module). Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein”; para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication”);
“receiving by the first subordinate module, from the second sensor, a second signal indicative of vibrations related to operation of the rotary machine; receiving by the second subordinate module, from the third sensor, a third signal indicative of vibrations related to operation of the System 100 further preferably includes a control module 180 (i.e. a supervisor module), receiving the indication of a condition of the machine being monitored from server 160 (i.e. second subordinate module) and/or data processing module 150 (i.e. first subordinate module). Control module 180 may be any computing device, such as a computer 182 or personal communication device 184 illustrated herein”; para 0310 – “at least one sensor such as … vibration sensor 140 may monitor at least one operational parameter of at least one machine with a sampling periodicity and provide at least one output signal corresponding to the at least one operational parameter (i.e. acceleration signal) monitored thereby. A signal analyzer, such as CPU 234, data processing module 150 or cloud server 160 may receive at least a portion of the at least one output signal and perform analysis of the at least one output signal. The signal analyzer may provide an output indication of at least one of a condition of the at least one machine and a condition of the at least one sensor based on the analysis. A control module may receive the output indication and adjust the sampling periodicity of the at least one sensor in at least near real time based on the output indication”);  
“generating a first acceleration signal, a second acceleration signal, and a third acceleration signal respectively via the supervisor module, the first subordinate module, and the second subordinate module” (para 0305 – “Operation of additional sensors included in sensor module 110 (including three or more vibration sensors), such as … vibration sensor 140, may be adjusted based on the condition of the machine ascertained by CPU 234 (containing all three data acquisition modules). By way of example, operation of … vibration sensor 140 may be initiated by way of CPU 234 waking up ADC 236 cooperatively coupled to … vibration sensor 140. Alternatively, a sampling periodicity or frequency of operation of magnetic sensor 130 and vibration sensor 140 may be adjusted based on the detected condition
”displaying, based at least in part on the first acceleration signal, the second acceleration signal, and the third acceleration signal, an image providing at least one of a graphical representation of vibration associated with operation of the rotary machine or a tabular representation of vibration associated with operation of the rotary machine” (para 0375 – “As seen in FIG. 8, a first graph 800 and a second graph 802 are provided (i.e. displaying an image of graphical representation), both of which first and second graphs 800 and 802 display vibration signals as synchronously measured along three signal channels by three vibration sensors …, all of which vibration … sensors are associated with asynchronous motor 104 connected to device 106 , which in this case is embodied as a pump”.
Regarding the limitation:
“the method comprising: opening a portable case containing a supervisor module, a first subordinate module, a second subordinate module, a first sensor, a second sensor, and a third sensor; withdrawing the first sensor, the second sensor, and the third sensor from the case; coupling the first sensor, the second sensor, and the third sensor to a rotary machine”: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start performing a method for acquiring vibration-related information associated with operation of a rotary machine by first opening the case containing all necessary equipment (which is similar to opening one’s wallet to acquire cash or a credit card), then withdrawing these necessary equipment parts from the case (which is similar to acquiring cash or a credit card from the wallet) and then coupling equipment to the device that needs to be tested (since the testing requires the direct contact with the device).
Regarding Claim 17:  The Yoskovitz/Takayoki combination discloses the system of Claim 16 (see the rejection for Claim 16).

“transmitting at least one of the image, the first acceleration signal, the second acceleration signal, or the third acceleration signal to a location remote from the case” (para 0318 – “As seen in FIGS. 3A-3C, data processing module 150 preferably includes a first communication component 302 for receiving incoming signals from at least one sensor module 110 and a second communication component 304 (i.e. transmitter) for transmitting signals (i.e. first, second, and third acceleration signals) to cloud server 160 (i.e. remote location). Preferably, first and second communication components 302, 304 are antennas operative to wirelessly respectively receive and transmit signals”).    
Regarding Claim 18:  The Yoskovitz/Takayoki combination discloses the system of Claim 16 (see the rejection for Claim 16).
The reference of Yoskovitz further discloses:
“further comprising identifying differences between vibrational data associated with prior-in-time operation of the rotary machine and the first acceleration signal, the second acceleration signal, and the third acceleration signal” (para 0309 – “Cloud server 160 may provide an output to control module 180 (i.e. the supervisor module) including an indication of the fault and prompting the initiation of additional higher power monitoring”; para 0319 – “Data processing module 150 further preferably includes a CPU 306, a memory 308 and data storage disk 310 (which can be easily accessed by the control module 180, as shown in Fig.1). CPU 306 is preferably operative to perform local analysis of data received from sensor modules 110. Such local analysis may include anomaly detection, fault detection and derivation of a machine condition (i.e. vibrational data; anomaly detection includes the comparison with the prior-in-In some embodiments, CPU 306 may be capable of running all or part of the analysis algorithms held in cloud server 160. Data processing module 150 may also include at least one additional sensor 320. For example, additional sensor 320 may be embodied as a temperature sensor for sensing environmental temperature conditions, which may be used as a basis for deriving the temperature of the machine being monitored”).  
Regarding Claim 19:  The Yoskovitz/Takayoki combination discloses the system of Claim 18 (see the rejection for Claim 18).
The reference of Yoskovitz further discloses:
“further comprising determining that the differences are an indication of a fault associated with the rotary machine” (para 0309 – “In the case that analysis of the signals by CPU 234 (i.e. an output device) finds the machine being monitored to be in a faulty or impending faulty condition, CPU 234 may adjust the operating characteristics of… vibration sensor 140. Additionally or alternatively, CPU 234 may provide an output indicative of the actual or incipient fault to cloud server 160 by way of data processing module 150. Cloud server 160 may provide an output to control module 180 (i.e. supervisor module) including an indication of the fault”; para 0319 – “Data processing module 150 further preferably includes a CPU 306, a memory 308 and data storage disk 310 (which can be easily accessed by the control module 180, as shown in Fig.1). CPU 306 is preferably operative to perform local analysis of data received from sensor modules 110. Such local analysis may include anomaly detection, fault detection and derivation of a machine condition” (i.e. vibrational data; anomaly detection includes the comparison with the prior-in-time operation)).  
Regarding Claim 20:  The Yoskovitz/Takayoki combination discloses the system of Claim 18 (see the rejection for Claim 18).
The reference of Yoskovitz further discloses:
“wherein identifying the differences comprises: accessing memory configured to store vibrational data associated with prior-in-time operation of the rotary machine; and identifying differences between the vibrational data associated with prior-in-time operation of the rotary machine and at least one of the first acceleration signal, the second acceleration signal, or the third acceleration signal” (para 0309 – “Cloud server 160 may provide an output to control module 180 (i.e. the supervisor module) including an indication of the fault and prompting the initiation of additional higher power monitoring”; para 0319 – “Data processing module 150 further preferably includes a CPU 306, a memory 308 and data storage disk 310 (which can be easily accessed by the control module 180, as shown in Fig.1). CPU 306 is preferably operative to perform local analysis of data received from sensor modules 110. Such local analysis may include anomaly detection, fault detection and derivation of a machine condition (i.e. vibrational data; anomaly detection includes the comparison with the prior-in-time operation). In some embodiments, CPU 306 may be capable of running all or part of the analysis algorithms held in cloud server 160. Data processing module 150 may also include at least one additional sensor 320. For example, additional sensor 320 may be embodied as a temperature sensor for sensing environmental temperature conditions, which may be used as a basis for deriving the temperature of the machine being monitored”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz in view of Takaoki in further view of US20120035881A1 to Rubin et al.  (Rubin) and in further view of US20120073384A1 to Rieder (Rieder).
Regarding Claim 9: The Yoskovitz/Takayoki combination discloses the system of Claim 1 (see the rejection for Claim 1).
		The Yoskovitz/Takayoki combination is silent on:
“wherein at least one of the first sensor, the second sensor, and the third sensor comprises a single-axis accelerometer” and on:
However, the reference of Rubin of the same field of endeavor discloses:
“wherein at least one of the first sensor, the second sensor, and the third sensor comprises a single-axis accelerometer” (para 0031 – “For purposes of example, raw data in three different axes (e.g., an x-axis 106, a y-axis 107, and a z-axis 108) is graphically depicted in FIGS. 1A-1H. In actual implementations, the raw data can include a time-ordered series of numbers corresponding to force values in each direction… In other implementations, two-axis or one-axis accelerometers can provide acceleration data, or a device other than an accelerometer can be employed to provide data indicative of an acceleration or motion profile”).
The Yoskovitz/Takayoki combination is silent on:
“wherein the system further comprises at least one sensor housing comprising a magnetic coupler configured to detachably couple at least one of the first sensor, the second sensor, or the third sensor to the rotary machine”.
However, the reference of Rieder of the same field of endeavor discloses:
“wherein the system further comprises at least one sensor housing comprising a magnetic coupler configured to detachably couple at least one of the first sensor, the second sensor, or the third sensor to the rotary machine” (para 0045 – “The oscillation exciter of the exciter mechanism can, for example, be formed by means of a permanent magnet held on the first measuring tube and a cylindrical coil permeated by its magnetic field and held on the second measuring tube, and wherein the second oscillation exciter can, for example, be formed by means of a permanent magnet held on the third measuring tube and a cylindrical coil permeated by its magnetic field and held on the fourth measuring tube”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for acquiring vibration-related information associated with operation of a rotary machine disclosed by Yoskovitz/Takayoki combination, as taught by Rubin in view of Rieder, in order to simplify the vibration sensor using the single-axis accelerometer, disclosed by Rubin, and in order to create the secure magnetic attachment of vibration sensors to the engine, as disclosed by Rieder, and make the entire system more reliable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120024063A1, US6330525, US20110288796, US20170199562A1, US20120259578A1 disclose different aspects of portable multi-sensor systems registering the vibration characteristics of different rotary machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        4/1/21